OPINION — AG — (1) A MERE DELAY IN IDENTIFYING THOSE EMPLOYEES TO WHOM A STATE AGENCY MAY CHOOSE TO AWARD A MERIT INCREASE DOES NOT AUTHORIZE THE AGENCY TO ENLARGE THE TOTAL NUMBER OR PERCENTAGE OF THE AGENCY EMPLOYEES TO WHOM A MERIT INCREASE MAY BE GIVEN UNDER THE PROVISIONS OF HOUSE BILL NO. 1652, 37TH LEG., SECOND SESSION.  (2) THE PROVISIONS OF HOUSE BILL NO. 1652, SUPRA, DO NOT REQUIRE THAT ANY EMPLOYEE OF A STATE AGENCY BE AWARDED A ONE STEP MERIT INCREASE ON OR AFTER JULY 1, 1980, BUT MERELY AUTHORIZES AN AGENCY, IN ITS DISCRETION, TO AWARD SUCH AN INCREASE TO A NUMBER OF EMPLOYEES OF THE AGENCY, SUCH NUMBER NOT TO EXCEED ONE FOURTH (1/4) OF THE TOTAL NUMBER OF EMPLOYEES OF THE AGENCY. (MANVILLE T. BUFORD)